Citation Nr: 0620025	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  03-23 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial compensable evaluation for a right 
wrist ganglion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1956 to October 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision, which granted 
service connection for right wrist ganglion at a non-
compensable evaluation.  In August 2005, the Board remanded 
the case for further development. 


FINDING OF FACT

The veteran's right wrist disability has not been manifested 
by ankylosis, palmar flexion limited in line with the 
forearm, dorsiflexion of less than 15 degrees, or 
degenerative arthritis.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for the 
veteran's right wrist disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 
5020, 5214, 5215 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service-connected right wrist 
disability is more severe than the current rating, assigned 
following the initial grant of service connection in the 
rating action on appeal, indicates.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

Since the initial grant of service connection, the veteran's 
right wrist ganglion disability has been assigned a non-
compensable rating.  In an appeal of an initial rating, 
consideration must be given to "staged" ratings, i.e., 
disability ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board will thus consider entitlement to "staged ratings" 
in this case.

The veteran's service-connected right wrist ganglion is 
currently rated under Diagnostic Code (Diagnostic Code) 7819, 
benign skin neoplasms.  The assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the diagnosis and demonstrated 
symptomatology.  Upon review of the claims folder, the Board 
notes that the veteran's wrist complaints are of pain and 
limited motion, rather than skin manifestations.  As such, 
the veteran's disability is more appropriately evaluated 
under DCs 5020, 5214, and 5215 (pertaining to limitation of 
motion of the wrist) than DC 7819 currently assigned by the 
RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

Under 38 C.F.R. § 4.71a, DC 5020, synovitis is rated on 
limitation of motion of affected parts as degenerative 
arthritis.  Arthritis established by x-ray findings is rated 
on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, 
DC 5003 and 5020.  An April 2001 MRI of the right wrist noted 
joint spaces were well preserved and that there was no 
evidence of a joint effusion.  Additionally, the September 
2005 VA examination report noted that there were no 
constitutional signs for inflammatory arthritis.  Therefore, 
as there is no evidence of arthritis, an evaluation under DC 
5020 is unwarranted.    

DC 5214 evaluates ankylosis of the wrist.  38 C.F.R. § 4.71a, 
DC 5214.  Ankylosis is "immobility and consolidation of a 
joint due to disease, injury, or surgical procedure."  
Colayong v. West, 12 Vet App 524 (1999).  The September 2005 
VA examination report noted there was no ankylosis and that 
the right wrist joint was stable and pain free.  Thus, a 
higher evaluation under DC 5214 is not warranted.

DC 5215 allows for a maximum 10 percent evaluation for palmar 
flexion limited in line with the forearm or for dorsiflexion 
of less than 15 degrees.  38 C.F.R. § 4.71a, DC 5215.  Normal 
dorsiflexion of the wrist is from 0 to 70 degrees, and normal 
palmar flexion is from 0 to 80 degrees.  Normal ulnar 
deviation of the wrist is from 0 to 45 degrees, and normal 
radial deviation is from 0 to 20 degrees.  38 C.F.R. § 4.71, 
Plate I.  The September 2005 VA examination report noted 
flexion was 0 to 60 degrees and extension was 0 to 45 
degrees.  Therefore, a higher rating under this code is not 
warranted. 
 
VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59, 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  A higher rating can be based on 
"greater limitation of motion due to pain on use."  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  However, any such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  See 38 
C.F.R. § 4.40.  In this case, an additional evaluation is not 
warranted.  The September 2005 VA examination report 
indicated no painful motion in the range of motion measured, 
no functional loss due to fatigue, weakness, or lack of 
endurance following repetitive use of the right wrist.  The 
report also noted no major functional impact.  Therefore, a 
higher rating under 38 C.F.R. §§ 4.40, 4.45, 4.59 or DeLuca 
is inappropriate.  

The Board further finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the veteran's right wrist disability was 
compensable.  He is accordingly not entitled to receive a 
"staged" rating.  Fenderson, supra.

Finally, there is no evidence that the veteran has been 
hospitalized for his right wrist disability.  The September 
2005 VA examination report noted that the veteran has been 
unemployed since 1987 and that he has difficulty writing and 
doing mechanics.  However, the existing scheduler rating is 
already based upon the average impairment of earning 
capacity, and is intended to be considered from the point of 
view of the veteran working or seeking work.  A referral for 
consideration of an extraschedular rating for his bilateral 
hearing loss is not warranted.  38 C.F.R. § 3.321 (b)(1).

As the preponderance of the evidence is against the claim for 
a higher rating, the "benefit-of-the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

Duties to Notify and Assist

When a claim of service connection is granted and the veteran 
submits a notice of disagreement as to the disability 
evaluation assigned, notice under 38 U.S.C.A. § 5103(a) is 
not required as to the claim raised in the notice of 
disagreement, provided that appropriate notice was provided 
as to the initial claim that was the subject of the grant.  
See VAOPGCPREC 8-2003 (December 22, 2003).  VA's obligation 
under such circumstances is to develop or review the claim 
and, if the disagreement remains unresolved, to issue a 
statement of the case.  In the present case, the Board 
concludes that notice as to the underlying service connection 
claim obviates the need for additional notice as to the 
"downstream issue" increased rating claim. 

By correspondence dated in April 2002 and August 2005, VA 
satisfied its duty to notify the appellant under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the November 
2005 supplemental statement of the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Entitlement to an initial compensable evaluation for a right 
wrist ganglion is denied.




____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


